DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 08/24/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Species A, claims 1, 6, 8, 13, 15 and 19 with traverse, in the reply filed on 08/24/2022 is acknowledged. Traversal is on the ground that the Examiner did not indicate any generic claims. As per the claim set, the examiner indicates claims 1, 8 and 15 as generic claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claims 6, 13 and 19 are objected to because of the following informalities:  
Regarding claim 6, in the limitation of the claim, “The packaging system of claim 1, wherein at least a portion of the curvature adjustment structure is comprised on an edge of the largest planar surface of the wafer”, the underlined word should be replaced by either ‘located’ or ‘positioned’.
Regarding claim 13, in the limitation of the claim, “The packaging system of claim 8, wherein at least a portion of the organic compound is comprised on an edge of the largest planar surface of the wafer”, the underlined word ‘compound’ should be replaced by ‘material’ and the underlined word ‘comprised’ should be replaced by either ‘located’ or ‘positioned’.
Regarding claim 19, in the limitation of the claim, “The packaging system of claim 15, wherein at least a portion of the organic material is comprised on an edge of the largest planar surface of the wafer”, the underlined word should be replaced by either ‘located’ or ‘positioned’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0050748 A1 (Usami).
Regarding claim 1, Usami discloses, a packaging system comprising: a wafer (203; as annotated on Fig. 3; first semiconductor chip, considering a large chip or plurality of chips on a wafer; [0027]) and 
a curvature adjustment structure (211a and 211b; silicon substrates, considering as curvature adjustment structure; Fig. 3; [0027]) coupled thereto; 
wherein the curvature adjustment structure (211a and 211b) is configured to alter a curvature of a largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]).
Note: Usami teaches in para. [0027] that silicon substrates 211a and 211b, serving as warp regulating members, installed on the exposed surfaces 210a and 210b. Warp regulation is equivalent to curvature adjustment.

    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050748 A1 (Usami).
Regarding claim 6, Usami discloses, the packaging system of claim 1, wherein at least a portion of the curvature adjustment structure (211a and 211b) is comprised near the edge of the largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]).

    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale

But Usami fails to teach explicitly, the curvature adjustment structure is located on an edge of the largest planar surface of the wafer.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Usami placing the curvature adjustment structure near the edge of the largest planar surface of the wafer, and instead place it at the edge of the largest planar surface of the wafer would be obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0009], [0017], [0024] or [0038] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050748 A1 (Usami) and further in view of US 2017/0137589 A1 (Garza).
Regarding claim 8, Usami discloses, a packaging system comprising: a wafer (203; as annotated on Fig. 3; first semiconductor chip, considering a large chip or plurality of chips on a wafer; [0027]);
a structure (211a and 211b; silicon substrates; Fig. 3; [0027]) bonded to a largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]); 
wherein the structure (211a and 211b) is configured to alter a curvature of a largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]).
Note: Usami teaches in para. [0027] that silicon substrates 211a and 211b, serving as warp regulating members, installed on the exposed surfaces 210a and 210b. Warp regulation is equivalent to altering curvature.


    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale

But Usami fails to teach explicitly, the structure is made of an organic material.
However, in analogous art, Garza discloses, the structure is made of an organic material ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Usami and Garza before him/her, to modify the teachings of a packaging system using a curvature adjustment structure made of silicon as taught by Usami and to include the structure being made of an organic material as taught by Garza since organic polymer material possesses desirable mechanical properties to keep contamination away from the wafers ([0002]). Absent this important teaching in Usami, a person with ordinary skill in the art would be motivated to reach out to Garza while forming a packaging system of Usami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, the combination of Usami and Garza teaches, the packaging system of claim 8, wherein at least a portion of the organic compound (211a and 211b; Fig. 3; Usami Reference as modified by Garza Reference for being organic material) is comprised near the edge of the largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]; Usami Reference).

    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale

But the combination of Usami and Garza fails to teach explicitly, the organic compound is located on an edge of the largest planar surface of the wafer.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Usami placing the curvature adjustment structure near the edge of the largest planar surface of the wafer, and instead place it at the edge of the largest planar surface of the wafer would be obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0009], [0017], [0024] or [0038] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0050748 A1 (Usami) and further in view of US 2017/0137589 A1 (Garza).
Regarding claim 15, Usami discloses, a packaging system comprising: a wafer (203; as annotated on Fig. 3; first semiconductor chip, considering a large chip or plurality of chips on a wafer; [0027]);
a structure (211a and 211b; silicon substrates; Fig. 3; [0027]) bonded to a largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]); 
wherein the structure (211a and 211b) is configured to deflect a portion of the largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]).
Note: Usami teaches in para. [0027] that silicon substrates 211a and 211b, serving as warp regulating members, installed on the exposed surfaces 210a and 210b. Warp regulation covers both curvature adjustment and deflection of a portion of the wafer.

    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale

But Usami fails to teach explicitly, the structure is made of an organic material.
However, in analogous art, Garza discloses, the structure is made of an organic material ([0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Usami and Garza before him/her, to modify the teachings of a packaging system using a curvature adjustment structure made of silicon as taught by Usami and to include the structure being made of an organic material as taught by Garza since organic polymer material possesses desirable mechanical properties to keep contamination away from the wafers ([0002]). Absent this important teaching in Usami, a person with ordinary skill in the art would be motivated to reach out to Garza while forming a packaging system of Usami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 19, the combination of Usami and Garza teaches, the packaging system of claim 15, wherein at least a portion of the organic material (211a and 211b; Fig. 3; Usami Reference as modified by Garza Reference for being organic material) is comprised near the edge of the largest planar surface (top surface) of the wafer (203) (Fig. 3; [0027]; Usami Reference).

    PNG
    media_image1.png
    375
    590
    media_image1.png
    Greyscale

But the combination of Usami and Garza fails to teach explicitly, the organic material is located on an edge of the largest planar surface of the wafer.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the teaching of Usami placing the curvature adjustment structure near the edge of the largest planar surface of the wafer, and instead place it at the edge of the largest planar surface of the wafer would be obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0009], [0017], [0024] or [0038] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 8,852,391 B2 (McCutcheon) - New demounting methods and apparatuses for separating temporarily, permanently, or semi-permanently bonded substrates and articles are provided. The methods comprise demounting a device wafer from a carrier wafer or substrate that have only been strongly bonded at their outer perimeters. The edge bonds are chemically, mechanically, acoustically, or thermally softened, dissolved, or disrupted to allow the wafers to be easily separated with very low forces and at or near room temperature at the appropriate stage in the fabrication process. A clamp for facilitating separation of the bonded substrates is also provided.
2. US 2012/0104580 A1 (Feng) - A substrate-less composite power semiconductor device is disclosed including a thin substrate and a top metal layer located on a top surface of the substrate. A total thickness of the substrate and the epitaxial layer may be less than 25 microns. Solder bumps are formed on top of the top metal layer and molding compound surrounds the solder bumps and leaves the solder bumps at least partly exposed.
3. US 2004/0142508 A1 (Brodsky) - A semiconductor chip package is disclosed having a non-planar chip to reduce the stress concentrations between the chip and cover plate. In particular, a chip and method of forming a chip having a non-planar or "domed" back surface, wherein the thickness of the non-planar chip is greatest substantially near the center of the chip. Further, a method of rounding the edges or corners of the chip to reduce crack propagation originating at the edges of the chip is also provided.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/11/2022